Broyles, C. J.
The finding against the defendant’s special plea which set up that the suit should be abated on the ground that it was brought against him individually, when it should have been brought against the partnership of which he was a member, is not a final judgment within the meaning of section 6138 of the Civil Code of 1910. This is true although the necessary effect of a judgment sustaining the plea would have been to entitle the defendant to a judgment dismissing the action as a matter of course. English v. Rosenkrantz, 150 Ga. 745 (105 S. E. 292), and authorities cited.

Writ of error dismissed.


Luke and Bloodworth, JJ., concur.

Complaint; from city court of Sandersville — Judge Goodwin. January 24, 1922.
A. R. Wright, for plaintiff in error. J. Hines Wood, contra.